Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method of replacing a monolithic network-accessible software application with multiple microservices, the method comprising:
by multiple application programming interface (API) gateways, receiving requests for operations, wherein the multiple API gateways are initially configured to route the requests to the monolithic network-accessible software application;
providing a first microservice to respond, in place of the monolithic network-accessible software application, to requests for a first operation of the operations;
at a first time, altering configuration data of a first API gateway of the multiple API gateways to specify that at least some of the requests for the first operation are to be routed to the first microservice rather than to the monolithic network-accessible software application;
at a second time that is later than the first time, altering configuration data of a second API gateway to specify that the at least some of the requests for the first operation are to be routed to the first microservice rather than to the monolithic network-accessible software application;
providing a second microservice to respond, in place of the monolithic network-accessible software application, to requests for a second operation of the operations; and at a third time that is later than the second time, altering configuration data of at least one of the multiple API gateways to specify that the requests for the second operation are to be routed to the second microservice rather than to the monolithic network-accessible software application.


Independent claim 8:
8.	A method of replacing a monolithic application with multiple microservices, wherein the monolithic application processes requests for a first operation and for a second operation, the method comprising:
receiving incoming requests for operations;
routing each of the incoming requests to one of multiple application programming interface (API) gateways, wherein the multiple API gateways are initially configured to route the incoming requests to the monolithic application;
over a first time period, successively configuring individual ones of the multiple API gateways to route at least some of the requests for the first operation to a corresponding first microservice rather than to the monolithic application; and
over a second time period, successively configuring the individual ones of the multiple API gateways to route at least some of the requests for the second operation to a corresponding second microservice rather than to the monolithic application.


Independent claim 16:
16.	A method, comprising:
receiving requests for operations;
routing each of the requests to one of multiple application programming interface (API) gateways, wherein the multiple API gateways are initially configured to route the requests to a monolithic application, and wherein (a) the monolithic application processes requests for a first operation in accordance with a first API contract and (b) the monolithic application processes requests for a second operation in accordance with a second API contract;
configuring a first container cluster to respond to requests for the first operation in accordance with the first API contract;
over a first time period, successively configuring individual ones of the multiple API gateways to route at least some of the requests for the first operation to the first container cluster rather than to the monolithic application;
configuring a second container cluster to respond, in place of the monolithic application, to the requests for the second operation in accordance with the second API contract; and
over a second time period that is later than the first time period, successively configuring the individual ones of the multiple API gateways to route at least some of the requests for the second operation to the second container cluster rather than to the monolithic application.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to Applicant’s arguments throughout the prosecution of the present Application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/